Title: Francis W. Eppes to James Madison, 15 April 1828
From: Eppes, Francis
To: Madison, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Tallahassee
                                
                                April 15. 28.
                            
                        
                         
                        I have a young friend here who wishes to obtain the appointment of District Attorney for Key West, a district
                            lately erected in this territory: and as we have been for the last eight years intimately associated & he has
                            during that period uniformly sustained for mind, information, and integrity, the highest character, I am emboldened by the
                            consideration earnestly to solicit your aid in promoting his views. Mr. John K. Campbell, has been for several years at
                            the bar of N. Carolina, and in proof of his legal qualifications, can adduce the testimony of its most respectable
                            members. He has also been admitted to practice here and being young, without friends and of extraordinary merit I feel
                            deeply interested in his obtaining a situation, that would bring him at once into notice. You will oblige me infinitely My
                            dear Sir, if you can without violating any settled principle for your government in such cases, by addressing a line in
                            his behalf to Mr. Wirt or to the proper authorities. Mr. C. was the friend and protegée of my late Father and I willingly
                            stake my own credit in support of his merits.
                        I return in a few days to Virginia completely satisfied as to the health fertility, and delightful climate of
                            this unrivalled country. The varieties of soil in so small a compass, exceed conception. You pass immediately from the
                            highest degree of fertility to the utmost sterility The rich lands are small in extent, and obvious only to accident, or
                            diligent enquiry, which fact may in some degree account for the discrepant reports carried to Virginia. it is quite
                            possible to pass through the territory and not see an acre of good land, but a moderate degree of exertion will bring to
                            light a soil, equal, if not superior to any in Virginia. Many who come here even with the view of settlement never leave
                            Tallahassee, and consequently never see any lands but the pine barrens through which the roads carry them. I witnessed
                            here on the 7th. of this month a frost which prostrated the corn and cotton crop. It is said to be of unusual occurrence
                            but its simply occurring proves, our climate of the U. S. consistent throughout in its sudden variations of temperature. it
                            is perhaps less variable here than elsewhere. The health of the territory will I fear suffer from the Georgian system of
                            clearing lands, introduced here, in its full extent. The undergrowth only in an immensely heavy timbered country is cut
                            out; the rest deadened, and left to poison the atmosphere as it slowly decays. The sugar crop is as yet in its infancy no
                            fair experiment has been made: and no staple on an extended scale tried, but Sea Island Cotton. This yields a nett profit
                            of 230.D. to the hand. provisions are immensely dear, and the price of land from the influx of emigrants swelled much
                            above the level which it will ere long find. With many apologies for this trespass on your time believe me dear Sir
                            respectfully and sincerely yr. friend
                        
                        
                            
                                Frans. Eppes.
                            
                        
                    